DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonientz et al. (US 2006/0175427 A1).
With regard to claim 1, Jonientz discloses A drug delivery system (Fig. 3), comprising:  a housing (8) forming a reference component a drug reservoir structure (9) for receiving a drug reservoir (see the cartridge within element 9), drug expelling structure ([0041]) comprising a rotatable dose setting member ([0041]) allowing a user to set a dose amount of drug to be expelled,  a release member (button 12) actuatable between a proximal position and a distal position, the proximal position allowing a dose amount to be set, the distal position allowing the drug expelling structure to expel a set dose ([0045]), a drive spring ([0045], spring force) arranged to be strained during dose setting and released by the release member to thereby drive expelling of an amount of drug from the drug reservoir, the drive spring being formed from a magnetizable material (spring implicitly made of a metal that would be magnetizable), and an indicator element comprising a plurality of dipole magnets (6a and 6b) and being adapted to rotate relative to the reference component and corresponding to a reference axis during setting and/or expelling of a dose amount, the amount of rotation being indicative of the size of the set and/or expelled dose amount ([0041], [0043], [0045]), a sensor system comprising: a plurality of magnetometers (1 and 2) arranged non-rotational relative to the reference component and adapted to determine continuous magnetic field values from the plurality of dipole magnets ([0039] [0041]), and 3 processor structure configured to determine on the basis of measured values from the plurality of magnetometers a rotational position and/or a rotational movement of the indicator element, wherein the determined rotational position and/or a rotational movement of the indicator element correspond to the set and/or expelled dose amount ([0014], [0041], [0043], [0045]).
With regard to claim 4, Jonientz discloses wherein the indicator element (6a and 6b) is a ring-formed and arranged transversely to the reference axis (reference axis is the longitudinal axis running along the length of the injection device of Fig. 3, the rings are placed transverse to this axis). 
With regard to claim 5, Jonientz discloses wherein the poles of the dipole magnets are arranged circumferentially equidistantly (see Fig. 1, north and south poles arranged circumferentially around the ring 6).
With regard to claim 6, Jonientz discloses wherein at least a portion of the magnetometers (1 and 2) is adapted to measure a magnetic field in the axial as well as a tangential direction ([0041], [0043], [0045]).
With regard to claim 7, Jonientz discloses wherein the processor structure is configured to determine a rotational position and/or a rotational movement of the indicator element on the basis of measured values from the plurality of magnetometers in the axial and in tangential directions only ([0014], [0041], [0043], [0045]).
With regard to claim 9, Jonientz discloses wherein relative to the reference axis the drive spring is arranged in a distal position and the indicator (6a/6b) is arranged in a proximal direction (see spring wrapped around the components distal of 6a and 6b). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonientz et al. (US 2006/0175427 A1).
With regard to claim 2, Jonientz discloses wherein the number of dipole magnets is 2 (6a/6b), and the processor structure is configured to determine on the basis of measured values from the plurality of magnetometers (1, 2) a rotational position of the indicator element ([0041], [0043], [0045]). 
While Jonientz does not explicitly disclose a resolution of at least 18 degrees, it would be prima facie obvious for one of ordinary skill in the art to optimize the resolution of the device as doing so does not alter the overall function of the device. 
With regard to claim 3, Jonientz discloses wherein relative to the reference axis (longitudinal axis along the length of the housing) the plurality of magnetometers (1, 2) is arranged in a proximal position (see Fig. 4, 1 and 2 are a portion located proximally of 6b and fully proximal to 6a), the drive spring is arranged in a distal position (spring is shown as wrapped around the internal tubing in Fig. 4), and the indicator element (6a and 6b) is arranged in an intermediate position.

Claim 8, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonientz et al. (US 2006/0175427 A1) in view of Nielsen et al. (US 2016/0030679 A1).
With regard to claim 8, Jonientz discloses the system being in the form of an assembly comprising a drug delivery device (8,9) and add-on device (10) adapted to be mounted on the drug delivery device, wherein the drug delivery device comprises: the housing (8), the drug reservoir (9), the drug expelling structure (15, 13, 12), the release member (12), the drive spring (see Fig. 3, [0045]) and the indicator element (6a, 6b), the add-on device comprising: the plurality of magnetometers (1 and 2) and the processor structure (10 and 11).
However, Jonientz does not disclose the add-on device is releasably mounted. 
Nielsen teaches a drug delivery device (200, Fig. 1a) and having either an integrated arrangement having magnetic sensors or an external attachable logging device that can include magnetic sensors ([0021]). Therefore, the integrated system of Jonientz can be modified to have the logging device including the magnetometers to be releasably mounted for achieving the same purpose and to allow the magenetometers to be used on other drug injection devices. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jonientz with the releasably mounted add-on device as taught by Nielsen for the purpose of achieving the same purpose and to allow the magenetometers to be used on other drug injection devices ([0021]).
With regard to claim 10, Jonientz discloses an add-on device adapted to be mounted on a drug delivery device, the drug delivery device comprising: a housing (8) forming a reference component, a drug reservoir (9) for receiving a drug reservoir (see cartridge within 9), drug expelling structure (15, 13, 12, [0041]) comprising a rotatable dose setting member allowing a user to set a dose to be expelled ([0041]), a release member (12) actuable between a proximal position and a distal position, the proximal position allowing a dose to be set, the distal position allowing the drug expelling structure to expel a set dose, a drive spring ([0045], spring force) arranged to be strained during dose setting and released by the release member to thereby drive expelling of an amount of drug from the drug reservoir, the drive spring being formed from a magnetizable material (spring implicitly made of a metal that would be magnetizable), and indicator element comprising a plurality of dipole magnets (6a and 6b) and being adapted to rotate relative to the reference component and corresponding to a reference axis during setting and/or expelling of a dose amount, the amount of rotation being indicative of the size of the set and/or expelled dose amount ([0041], [0043], [0045]), the add-on device comprising: a plurality of magnetometers (1 and 2) arranged non-rotational relative to the reference component and adapted to determine continuous magnetic field values from the plurality of dipole magnets (6a and 6b), and processor (10, 11) structure configured to determine on the basis of measured values from the plurality of magnetometers a rotational position and/or a rotational movement of the indicator element ([0041], [0043], [0045]), wherein the determined rotational position and/or a rotational movement of the indicator element correspond to a set and/or expelled dose amount ([0041], [0043] [0045]). 
However, Jonientz does not disclose the add-on device is releasably mounted. 
Nielsen teaches a drug delivery device (200, Fig. 1a) and having either an integrated arrangement having magnetic sensors or an external attachable logging device that can include magnetic sensors ([0021]). Therefore, the integrated system of Jonientz can be modified to have the logging device including the magnetometers to be releasably mounted for achieving the same purpose and to allow the magenetometers to be used on other drug injection devices. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jonientz with the releasably mounted add-on device as taught by Nielsen for the purpose of achieving the same purpose and to allow the magenetometers to be used on other drug injection devices ([0021]).
With regard to claim 11, Jonientz discloses wherein the number of dipole magnets is 2 (6a/6b), and the processor structure is configured to determine on the basis of measured values from the plurality of magnetometers (1, 2) a rotational position of the indicator element ([0041], [0043], [0045]). 
While Jonientz does not explicitly disclose a resolution of at least 18 degrees, it would be prima facie obvious for one of ordinary skill in the art to optimize the resolution of the device as doing so does not alter the overall function of the device. 
With regard to claim 12, Jonientz discloses wherein the processor structure is configured to determine a rotational position and/or a rotational movement of the indicator element on the basis of measured values from the plurality of magnetometers in the axial and in tangential directions only ([0014], [0041], [0043], [0045]).

Claim 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonientz et al. (US 2006/0175427 A1) in view of Nielsen et al. (US 2016/0030679 A1) in further view of Searle et al. (US 2017/0286638 A1).
With regard to claim 13, Jonientz discloses A drug delivery system (Fig. 3), comprising:  a housing (8) forming a reference component a drug reservoir structure (9) for receiving a drug reservoir (see the cartridge within element 9), drug expelling structure ([0041]) comprising a rotatable dose setting member ([0041]) allowing a user to set a dose amount of drug to be expelled,  a release member (button 12) actuatable between a proximal position and a distal position, the proximal position allowing a dose amount to be set, the distal position allowing the drug expelling structure to expel a set dose ([0045]), and an indicator element comprising a plurality of dipole magnets (6a and 6b) and being adapted to rotate relative to the reference component and corresponding to a reference axis during setting and/or expelling of a dose amount, the amount of rotation being indicative of the size of the set and/or expelled dose amount ([0041], [0043], [0045]), a sensor system comprising: a plurality of magnetometers (1 and 2) arranged non-rotational relative to the reference component and adapted to determine continuous magnetic field values from the plurality of dipole magnets ([0039] [0041]), and 3 processor structure configured to determine on the basis of measured values from the plurality of magnetometers a rotational position and/or a rotational movement of the indicator element, wherein the determined rotational position and/or a rotational movement of the indicator element correspond to the set and/or expelled dose amount ([0014], [0041], [0043], [0045]).
However, Jonientz does not disclose the add-on device is releasably mounted, nor does Jonientz teach a drive spring arranged to be strained during the dose setting and used to drive the expelling of the dose. 
Nielsen teaches a drug delivery device (200, Fig. 1a) and having either an integrated arrangement having magnetic sensors or an external attachable logging device that can include magnetic sensors ([0021]). Therefore, the integrated system of Jonientz can be modified to have the logging device including the magnetometers to be releasably mounted for achieving the same purpose and to allow the magenetometers to be used on other drug injection devices. Nielson further teaches the use of a drive spring arranged to be strained during dose setting and released by the release member to thereby drive expelleing of an amount of drug from the drug reservoir ([0035]), the drive spring being formed from a magnestisable material (spring implicitly made of a metal that would be magnetizable). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jonientz with the releasably mounted add-on device and drive spring as taught by Nielsen for the purpose of achieving the same purpose and to allow the magenetometers to be used on other drug injection devices ([0021]) and for allowing automatic delivery of the medication without the need for manual effort ([0035]).
However, Jonientz/Nielsen do not teach the dose expelling structuring allowing a dose to be set with a resolution of at least 18 degrees. 
Searle teaches a similar drug delivery pen with a drug expelling structure (2504, [0097]) and including a ring magnet having 36 poles thus providing a resolution of at least 18 degrees corresponding to 20 increments for a full rotation of the rotatable dose member ([0071], [0097]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jonientz/Nielson to allow the drug expelling member to rotate with a resolution of at least 18 degrees as taught by Searle for the purpose of providing a more accurate reading of the dose being set ([0097]).
	
With regard to claim 15, Jonientz discloses wherein the indicator element (6a and 6b) is a ring-formed and arranged transversely to the reference axis (reference axis is the longitudinal axis running along the length of the injection device of Fig. 3, the rings are placed transverse to this axis). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to claim 1, Applicant states that Jonientz does not teach measuring continuous magnetic field values. Applicant states that Jonientz use of Reed switches creates and on/off sensor that is incremental and therefore does not continuously determine magnetic field values. While it is agreed that Jonientz uses the reed switches as the sensing system, it can be considered continuous because the readings are taken during the entire revolution of the indicator element. The resolution of the readings is such that every quarter turn can provide new readings but readings are still be taken during the entire 360 degree turn. Thus, the measurements taken by Jonientz can still be considered continuous. If claims are amended to describe the arrangement of the dipole magnets or further described the way the measurement readings are taken, such amendments may overcome the current rejection. 
With regard to claim 13, new prior art Searle is used to teach the amended claim. Applicant mentions in Remarks on p.10 that internal magnetic disturbances can be cancelled out to a large extend in a cost-effective and energy-effective way. However, such limitations are not currently in the claims. Further, claims would overcome the prior art if rotation of the drug expelling structure was linked to the dipole magnet readings. As currently written, the drug expelling structure must be able to rotate in increments of 18 degrees but this has no bearing on the indicator element that rotates with the dipole magnets.
No remarks were made with regard to Claim 10. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783